Title: To John Adams from Richard O’Bryen, Zaccheus Coffin, Isaac Stephens, Andrew Montgomery, and Alexander Forsyth, 13 February 1787
From: O’Bryen, Richard,Coffin, Zaccheus,Stephens, Isaac,Montgomery, Andrew,Forsyth, Alexander
To: Adams, John


          
            Sir,
            Algiers February the 13th. 1787.
          
          Your three Letters to us, dated London the 29th. September, we received the 7th. Instant, and is exceeding Sorry to find by the Tenor of your Letters to us that you can give us no comfortable Hopes or Assurances of speedy Relief.
          Respecting the erroneous Report you suppose we might have heard of what Mr: Lamb said to the Dey, and that it is not likely that he made any Promises to the Dey, we shall mention to you what Mr. Lamb used to tell us, when he used to return from the Dey’s Palace after having his different Audiences.
          
          Extract from our Journals in Algiers.
          Saturday the 25th: of March arrived a Brig from Barcelona with John Lamb, Esquire, and Mr: Randall, Commissioners from the United States of America to treat with Lord Prince Mahomet Bashaw Dey of the warlike City and Kingdom of Algiers. At 11 A.M. the Captain Port went on board the Brig and returned on Shore to the Mickelhadge or third Great Man, informing him there was two Americans on board the Brig, & came to redeem their People. Immediately the Dey was informed, and at one P.M. they were admitted to land. Mr: Lamb’s Message to the Dey was to admit him to the Honor of kissing his Hand on the Terms of Peace. The Dey answered that he would not—but if he came to redeem his People he would give him &c. Audience. On the 29th: Mr: Randall left Algiers on board a spanish Brig of War bound to Alicant. On the first of April Mr: Lamb was introduced to the Dey by the French Consul and attended by Mr: Wolfe.— Mr: Lamb asked the Dey his Price for the Americans the Dey said he would see about it of the Marine Officers. On the 3d. of April Mr: Lamb had his 2d. Audience. The Dey asked Mr: Lamb what he would give— Mr: Lamb offered ten thousand Dollars. The Dey said his Price was fifty thousand Dollars. Mr: Lamb said the Price was great, but would see about it or consider. On the 5th: Mr: Lamb had his 3d: Audience.— The Dey would not lower his Price, but said he wanted us in the Marine. Mr: Lamb offered to take us at thirty thousand Dollars. The Dey turned Angry and said he had Bread and Olives enough for us. On the 7th: Mr: Lamb had his fourth Audience. The Dey would not lower his Price but seventeen-hundred Dollars. Mr. Lamb said the Price was great— he would see what he could do in four Months Time. The Dey sent his Druggerman to Mr: Lamb after he returned to the French Consul’s and asked Mr: Lamb if he was content with the Bargain— Mr: Lamb said the Price was great, but he must be content. Ever since it is considered in Algiers that Mr: Lamb made a regular Bargain with the Dey. Often since Sidy Ally, the Dey’s Lord of his Bedchamber, has told a young Lad one of our Crew. That the American Embassador had agreed to take us at the Dey’s Price. The Lad is one of the Dey’s Chief Attendants: And the other Day the Mickelhadge or third great Man to the Dey asked my Carpenter which is a Servant or Slave to the Mickelhadge where was the American Embassador saying he had promised to come or return in four Months.
          Sir, we would not wish to be understood that we write so urgent

on Mr: Lamb’s Contracts with the Dey to facilitate our Redemption, but it is to give you a true Representation of Mr: Lamb’s Proceedings for the Good and Honor of our Country— As we are fearful that if another American Embassador came here it would be a very great Detriment to his Proceedings, and should not be much surprised if the Dey told him that he had made one Bargain already with the Americans, which they did not keep or fulfil.
          As Mr: Jefferson wrote us that Mr: Lamb was to make no Bargain respecting our Redemption without our Consent when Mr: Lamb told us of the Dey’s Price we begged of him to make no further Proposition on our Account, as it was not in his Power to redeem us, but he went on his own Way & did as I mention so that you see the considering Part of the Bargain was always on Mr: Lamb— When the Dey mentioned so great a Price, why was he not decisive and said it was entirely out of his Power to give any such Price; better to say so than to make Promises that he was not empowered to do—not to deceive the Dey and dishonor his Country.
          If we are not to be redeemed until the Dey let us go as cheap as others, we think we never shall be redeemed, for those People do what they have a Mind to let the Slaves go for what they will or not let them go on any Terms. We confess it would be setting a bad Example to pay so great a Sum for a few and other unfortunate Captives would feel the ill Effects of it. It is the Duty of our Country to redeem us on the best Terms they can. Our unfortunate Crews are employed on the most laborious Work. We are not Prisoners of War— we are Slaves—the Consideration of which will induce our Country to consider our lamentable Misfortune, hoping they will adopt some effectual Plan of extricating us from Slavery and not suffer a Remnant of their Countrymen to die in Slavery in this barbarous Country. We hope Mr: Lamb has not told us one Story and wrote the Ministers in Europe another but from the Tenor of your Letters we believe he has misrepresented his Proceedings in Algiers to you.
          Redeeming the Slaves is one Thing and making the Peace is another, two different Bargains. Witness the Spaniards— we cannot see that redeeming us would be any Detriment to the making a Peace or that we shall be got for less—
          If Mr: Lamb in having four Audiences with the Dey could not prevail on him to lower his Price—what will induce the Dey to it on the Terms of Peace or Conclusion of Treaties? Forty or fifty thousand Dollars can be no great Object to so great and rich a Prince as the Dey of Algiers to induce him to a Treaty with the United States.
          
          Permit us to observe to you, & our Country—That it has been the Custom from Time immemorial for all Nations to redeem their People on the best Terms they could.
          The Spaniards and other Nations used to redeem every three Years until they were led away with an erroneous Opinion that the Sums paid for the Redemption used to enable the Algerines and the other Barbary States to continue their Depredations of Piracy. Time, which reveals all Things, has shewn the Spaniards, & other Nations, how erroneous their Judgment was. No Nation in the World can fit an equal Number of Cruisers half so cheap as the Algerines can.
          Mr: Lamb declared to us that he did not bring any Money to redeem us, and even told us that if the Dey would let us go at ten thousand Dollars, he could not redeem us. The six thousand Dollars he had, was for Presents to pave the Way towards a Peace, in Case he brought them on a Truce. Why was Mr: Lamb so anxious with his Propositions to the Dey when he declared to us that he had no Money appropriated towards our Use?
          We hope you will consider our lamentable Misfortune and not extinguish entirely our Hopes of being once more in the Land of Liberty.
          Your most obedient and very hble: Servants
          
            (signed) Richard OBryen.Zacchs: Coffin. Isaac Stephens.Andw: Montgomery. MateAlexander Forsyth. Mate
          
        